Case 1:19-mj-00623-SAG Document4 Filed 02/15/19 Page 1 of 1

HOPE
nig on N N° THE UNITED STATES DISTRICT COURT
: FOR THE: DISTRICT. iOF. MARYLAND

M019FEB 15 PH 2:18 Baltic ;

 

UNITED STATES OF AMERICA'*: =| Zi]
by DAL Tacs wo 2 FEB IS PB 2 3
Vy mantra Case No. GLR-17-0341 &
ied ae * 19-623SAG
DAVID ROBINSON
*
ok AE Rk

ORDER OF DETENTION BY AGREEMENT

A hearing, having been held on this date, at which the defendant was represented by

 

 

Robert Biddle, Esq. , and the Government was represented by
Assistant United States Attorney __ Kenneth Clark , itis
ORDERED, this 15" day of __February 2019 __, that the

 

above-named defendant be, and the same hereby is, DETAINED by agreement of the parties

until aheayns w be cetom March |, AO19 & diger mine

eC og a prompt hearing to set ap sto nriate conditions o

deteutign or vtlcane org fo revites Stes a Coumsel .

SS

Stephanie A. Gallagher
United States Magistrate Judge

     

U.S. District Court (4/2000) Criminal Magistrate Forms: Detention by Agreement
